Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      ETAILED ACTION
Examiner’s amendment
 	Anexaminer’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An amended filed 11/09/2021 has been amendment as follows:
Page 7, lines 2-3: Replace “21. (New) The method of claim 10, wherein the physical parameter of the first post-bond wafer represents topological information of the first post-bond wafer.” with new paragraph --21. (New) The method of claim 10, wherein the physical parameter of the first post-bond wafer represents topological information of the first post-bond wafer.--.
The examiner's amendment has been made in order to place the application in a condition for allowance.